Fill in this information to identify your case:

 

| United States Bankruptcy Court for the:

WESTERN DISTRICT OF WASHINGTON

 

Case number (if known) ; _ Chapter 11

 

 

OO Check if this an
amended filing

 

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 416

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.

1. Debtor's name Massage Magic Inc

 

2. All other names debtor
used in the last 8 years

Include any assumed
names, trade names and
doing business as names

3. Debtor's federal
Employer Identification XX-XXXXXXX

 

 

 

 

Number (EIN)
a = -
4. Debtor's address Principal place of business Mailing address, if different from principal place of
business

4200 Rainier Ave #102

Seattle, WA 98118 -

Number, Street, City, State & ZIP Code P.O. Box, Number, Street, City, State & ZIP Code

King Location of principal assets, if different from principal
County — place of business

 

“Number, Street, City, State & ZIP Code

5. Debtor's website (URL)

 

6. Type of debtor Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

C] Partnership (excluding LLP)
O Other. Specify:

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1

Case 20-11916-CMA Doci1 Filed 07/16/20 Ent. 07/16/20 22:09:08 Pg.1of6
Debtor Massage Magic Inc

Name

Case number (if known)

 

 

 

 

7. Describe debtor's business A. Check one:
O Health Care Business (as defined in 11 U.S.C. § 101(27A))
0 Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
O Railroad (as defined in 11 U.S.C. § 101(44))
OO Stockbroker (as defined in 11 U.S.C. § 101(53A))
O1 Commodity Broker (as defined in 11 U.S.C. § 101(6))
O Clearing Bank (as defined in 11 U.S.C. § 781(3))
Ml None of the above
B. Check all that apply
O Tax-exempt entity (as described in 26 U.S.C. §501)
CO investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
C1 Investment advisor (as defined in 15 U.S.C, §80b-2(a)(11))
C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
See http:/Avww.uscourts.gov/four-digit-national-association-naics-codes.
8. Under which chapter ofthe Check one:
Bankruptcy Code is the
debtor filing? C1 Chapter 7
O Chapter 9
M Chapter 11. Check all that apply:
O_ Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that)
C1 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
business debtor, attach the most recent balance sheet, statement of operations, cash-flow
statement, and federal income tax return or if all of these documents do not exist, follow the
procedure in 11 U.S.C. § 1116(1)(B).
O Aplanis being filed with this petition.
O Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).
0 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
(Official Form 201A) with this form.
(1 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
O Chapter 12
9. Were prior bankruptcy BNo.
cases filed by or against
the debtor within the last8 (1 Yes.
years?
lf more than 2 cases, attach a ,
separate list. District When _ Case number
District - When ____ Case number
10. Are any bankruptcy cases [yo
pending or being filed by a
business partner or an DO Yes.
affiliate of the debtor?
List all cases. If more than 1, - ;
attach a separate list Debtor Relationship
District When Case number, if known
Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2

 

 

 

 

Case 20-11916-CMA Doc1 Filed 07/16/20 Ent. 07/16/20 22:09:08 Pg. 2 of 6
Debtor Massage Magic Inc Case number (if known)

 

 

Name

11. Why is the case filed in Check all that apply:

this district? . : . . .
Hl sDebtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately

preceding the date of this petition or for a longer part of such 180 days than in any other district.

Ol Abankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12. Doesthedebtorownor yo
have possession of any

real property or personal CO Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

 

 

 

 

 

 

 

 

property that needs
immediate attention? Why does the property need immediate attention? (Check all that apply.)
1 tt poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?
C1 Itneeds to be physically secured or protected from the weather.
C1 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
O Other
Where is the property?
Number, Street, City, State & ZIP Code
Is the property insured?
ONo
Ol Yes. 'nsurance agency
Contact name
Phone
=e Statistical and administrative information
13. Debtor's estimation of . Check one:

available funds i
lM Funds will be available for distribution to unsecured creditors.

CO After any administrative expenses are paid, no funds will be available to unsecured creditors.

 

 

 

 

14. Estimated number of Bi i-49 0 1,000-5,000 0 25,001-50,000
creditors 0 50-99  5001-10,000 O 50,001-100,000

C0 100-199 0 10,001-25,000 OO More than100,000
0 200-999

15. Estimated Assets 0 $0 - $50,000 1 $1,000,001 - $10 million 0 $500,000,001 - $1 billion
O $50,001 - $100,000 0 $10,000,001 - $50 million 0 $1,000,000,001 - $10 billion
@ $100,001 - $500,000 0 $50,000,001 - $100 million 0 $10,000,000,001 - $50 billion
1 $500,001 - $1 million CO $100,000,001 - $500 million OO More than $50 billion

16. Estimated liabilities 0 $0 - $50,000 0 $1,000,001 - $10 million 0 $500,000,001 - $1 billion
O $50,001 - $100,000 1 $10,000,001 - $50 million 0 $1,000,000,001 - $10 billion
Wi $100,001 - $500,000 U1 $50,000,001 - $100 million 0) $10,000,000,001 - $50 billion
CO $500,001 - $1 million 0 $100,000,001 - $500 million O More than $50 billion

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 3

Case 20-11916-CMA Doci1 Filed 07/16/20 Ent. 07/16/20 22:09:08 Pg. 3 of6
Debtor Massage Magic Inc Case number (if known)

 

 

Name

we Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
of authorized The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
representative of debtor
| have been authorized to file this petition on behalf of the debtor.
| have examined the information in this petition and have a reasonable belief that the information is trued and correct.
| declare under penalty of perjury that the foregoing is true and correct.

Executedon July 10,2020
MM/DDIYYYY

x A [/ I RYN) cyber — Dirk Mayberry

 

Signature of authorized representativ¢ of debtor Printed name

Title President

 

 

x Date

18. Signature of attorney

 

 

Signature of attorney for debtor MM/DD/IYYYY

Printed name

 

Firm name

Number, Street, City, State & ZIP Code

Contact phone Email address

 

Bar number and State

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4

Case 20-11916-CMA Doc1 Filed 07/16/20 Ent. 07/16/20 22:09:08 Pg. 4of6
United States Bankruptcy Court
Western District of Washington

Inre | Massage Magic Inc _ Case No,
Debtor(s) Chapter 11

 

VERIFICATION OF CREDITOR MATRIX

I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.

   

Duwi! abe) Ut —

Dirk Mayberry/President 0
Signer/Title

Date: July 10, 2020

 

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase com Best Case Bankruptcy

Case 20-11916-CMA Doc1 Filed 07/16/20 Ent. 07/16/20 22:09:08 Pg.5of6
33RD AVE S LLC
CO/ WILLIAM LINTON
NE 4TH ST #1500
BELLEVUE, WA 98004

CITY OF SEATTLE
PO BOX 94728
SEATTLE, WA 98124-4728

KING COUNTY TREASURER
500 FOURTH AVE STE 600
SEATTLE, WA 98104

PIER 67 CAPITAL PARTNERS LP
CO/ WILLIAM LINTON

NE 4TH ST #1500

BELLEVUE, WA 98004

QUALITY LOAN SER
108 1ST AVE S
SEATTLE, WA 98104

SEATTLE CITY LIGHT
PO BOX 34023
SEATTLE, WA 98124-4023

VERISTONE FUND I, LLC
6725 116TH AVE NE STE 210
KIRKLAND, WA 98033-8455

Case 20-11916-CMA Doc1 Filed 07/16/20 Ent. 07/16/20 22:09:08 Pg. 6of6
